         Case 2:17-cr-00563-JD Document 121 Filed 10/17/18 Page 1 of 16



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :
                                              :
                v.                            :       CRIMINAL NO. 17-00563-JD
                                              :
KENNETH SMUKLER                               :

  GOVERNMENT’S MOTION FOR ADMISSION OF EVIDENCE OF OTHER ACTS
          PURSUANT TO FEDERAL RULE OF EVIDENCE 404(b)

        The United States of America, by and through its undersigned attorneys, respectfully

moves for the admission of evidence of relevant other acts at trial pursuant to Federal Rule of

Evidence 404(b). Specifically, the United States requests that the Court admit evidence that

Kenneth Smukler violated campaign finance laws during Robert Brady’s 2007 mayoral campaign.

This evidence is overwhelmingly probative and admissible under Rule 404(b)’s policy and purpose

of inclusion because it demonstrates Smukler’s (1) knowledge and willfulness with respect to

campaign finance law; (2) intent, plan, and preparation to violate these laws by using his consulting

companies to make concealed contributions, and his absence of mistake in so doing; and (3)

Smukler’s knowledge of campaign finance reporting requirements and the importance of providing

accurate information in that reporting, given that Smukler is charged here with causing false

statements in Federal Election Commission (“FEC”) reports in 2012 and 2014.

   I.      Background

        Brady was a candidate for Mayor of the City of Philadelphia in the 2007 Democratic

primary election, Ex. 1, ¶ C, and Smukler worked for Brady’s campaign committee (“Brady

mayoral campaign”). Related to that race, the Brady campaign was investigated and ultimately

fined for violating pertinent campaign finance laws. In fact, during the campaign, when Smukler’s

conduct was discovered and reported in the press, the Brady campaign was forced to publicly fire
           Case 2:17-cr-00563-JD Document 121 Filed 10/17/18 Page 2 of 16



Smukler to address the controversy. This evidence is highly probative of Smukler’s knowledge

and awareness of the transparency requirements imposed upon political campaigns, which are of

exactly the same nature as charges before this Court. The government proffers the following

evidence of other acts that are relevant to prove knowledge, intent, and lack of mistake with respect

to the charged offenses.

                A.     Ethics Board Investigation into Brady’s Mayoral Campaign

         In February 2007, the Board of Ethics of the City of Philadelphia (“Ethics Board”) began

an investigation into contributions received and expenditures made by the Brady mayoral

campaign in 2006 and 2007. Id., ¶ J. 1 This investigation ultimately uncovered eighteen violations

of city campaign finance law by the campaign. Id., ¶ N. Among these violations were allegations

that Brady’s congressional campaign committee paid two of Smukler’s consulting companies,

VoterLink and Black and Blue Media, at least $20,000 for work on the Brady mayoral campaign.

Id., ¶ P. 2 These payments violated the contribution limits in the Philadelphia Election Code, and

the Brady mayoral campaign also failed to report the payments on its city campaign finance

reports. Id.

         In March 2009, well after Brady lost the primary race, the Brady mayoral campaign

admitted to these campaign finance violations (and the sixteen others) as part of a settlement with

the Ethics Board. Id., ¶¶ 3–4.




                B.     Smukler’s Departure from Brady’s Mayoral Campaign


1
        The Ethics Board is “charged with providing ethics training for all city employees and enforcing city
campaign finance, financial disclosure and conflict of interest laws.” It “has the authority to render advice, investigate
complaints and issue fines.” Ex. 1, ¶ A.
2
        Smukler used these same business entities to commit violations alleged in the Superseding Indictment.

                                                            2
          Case 2:17-cr-00563-JD Document 121 Filed 10/17/18 Page 3 of 16



         In late April 2007, not long after the payments discussed above, Smukler was fired from

the Brady mayoral campaign. Testimony at trial will establish that Smukler was forced to leave

the mayoral campaign after it was revealed that as a member of that campaign, he coordinated the

campaign’s activities with a “527 group,” a purportedly independent, tax-exempt organization with

a political purpose. According to federal law, 527 groups are organized for “influencing or

attempting to influence the selection, nomination, election or appointment of any individual to

Federal, State, or local public office.” Title 26 U.S.C. § 527 exempts such organizations from

federal taxation. In 2007, the Brady campaign fired Smukler when it became public that he had

violated the state’s prohibition against coordination between independent expenditures by the so-

called “527” and his candidate’s political campaign.         The government anticipates that the

testimony of D.A. Jones, a participant in the crimes charged in the Superseding Indictment and a

Brady operative who personally recommended firing Smukler in 2007, will further show that,

although the Brady mayoral campaign publicly distanced itself from Smukler and his misconduct,

Smukler, the candidate, and the candidate’s other operatives all understood that Smukler would be

able to work for Brady again in the future after the dust had settled.

   II.      Argument

         The gravamen of the campaign finance charges in the Superseding Indictment is that the

defendant, a paid political consultant and hired gun, ignored both the contribution limits and

disclsourerequirements of the Election Act in his no-holds-barred approach to political campaigns.

Smukler repeatedly and deliberately used companies within his personal control to deceive

regulators, political opponents, and the voting public in pursuit of electoral victories on behalf of

his clients. Evidence such as that described above is highly probative of the mens rea elements




                                                  3
            Case 2:17-cr-00563-JD Document 121 Filed 10/17/18 Page 4 of 16



that the government must prove with respect to various counts in the Superseding Indictment.

Legal Standard

         Federal Rule of Evidence 402 establishes the background principle that relevant evidence

is admissible unless it is barred by a specific provision of federal law. Evidence is relevant when

“it has any tendency to make a fact more or less probable than it would be without the evidence,”

and “the fact is of consequence in determining the action.” Fed. R. Evid. 401. Establishing a

limited exception to the general principle that relevant evidence is admissible, Rule 404(b)

provides that evidence of a defendant’s crimes, wrongs, or other acts “is not admissible to prove a

person’s character in order to show that on a particular occasion the person acted in accordance

with the character.” However, the Rule also is one of inclusion, recognizing that evidence of a

crime, wrong, or other act may be admissible for any other purpose, “such as proving motive,

opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or lack of

accident.” Id. 404(b)(2). Accordingly, the Third Circuit has explained, Rule 404(b) “is inclusive,

not exclusive, and emphasizes admissibility.” United States v. Sampson, 980 F.2d 883, 886 (3d

Cir. 1992); see also, e.g., United States v. Daraio, 445 F.3d 253, 263 (3d Cir. 2006) (noting that

the Third Circuit “favor[s] the admission of Rule 404(b) evidence when it is relevant for any other

purpose than to show the defendant’s propensity to commit the charged offense”). 3 The Supreme

Court has recognized that “Congress was not so nearly concerned with the potential prejudicial



3
          Although the Third Circuit has stated on countless occasions that Rule 404(b) is a “rule of inclusion,” see,
e.g., United States v. Ciavarella, 716 F.3d 705, 728 (3d Cir. 2013); United States v. Benjamin, 711 F.3d 371, 380 (3d
Cir. 2013); United States v. Kellogg, 510 F.3d 188, 197 (3d Cir. 2007), it recently has spoken with a different tone,
see United States v. Caldwell, 760 F.3d 267, 276 (3d Cir. 2014) (describing Rule 404(b) as a “rule of general
exclusion”). Yet the court more recently reconciled the matter, stating: “Rule 404(b) is a rule of exclusion, meaning
that it excludes evidence unless the proponent can demonstrate its admissibility, but it is also ‘inclusive’ in that it does
not limit the non-propensity purposes for which evidence can be admitted.” United States v. Repak, 852 F.3d 230,
241 (3d Cir. 2017). However, it further bears mention that Caldwell was a case in which the inadmissibility of the
evidence rested on the fact that no valid non-propensity chain was established, and did not necessitate or warrant any
change in the law.

                                                             4
         Case 2:17-cr-00563-JD Document 121 Filed 10/17/18 Page 5 of 16



effect of Rule 404(b) evidence as it was with ensuring that restriction would not be placed on the

admission of such evidence.” Huddleston v. United States, 485 U.S. 681, 688–89 (1988); see also

United States v. Scarfo, 850 F.2d 1015, 1019 (3d Cir. 1988) (noting that “the drafters [of Rule

404(b)] . . . intended to emphasize admissibility of ‘other crime’ evidence” (internal quotation

marks omitted))

       The Third Circuit has explained that admitting evidence pursuant to Rule 404(b)

       requires the satisfaction of four distinct steps: (1) the other-acts evidence must be
       proffered for a non-propensity purpose; (2) that evidence must be relevant to the
       identified non-propensity purpose; (3) its probative value must not be substantially
       outweighed by its potential for causing unfair prejudice to the defendant; and (4) if
       requested, the other-act evidence must be accompanied by a limiting instruction.

United States v. Repak, 852 F.3d 230, 241 (3d Cir. 2017). That third prong of the analysis echoes

Rule 403, which provides that relevant evidence can be excluded “if its probative value is

substantially outweighed by a danger of . . . unfair prejudice, confusing the issues, misleading the

jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” Notably, Rule

403, like Rule 404(b), “is a rule of inclusion, generally favoring admissibility.” United States v.

Kolodesh, 787 F.3d 224, 237 (3d Cir. 2015) (internal quotation marks omitted).

       Unlike other Circuits, the Third Circuit does not separately evaluate whether evidence

would be admissible as “inextricably intertwined” with the charged conduct, though it does

acknowledge that “evidence of wrongful acts that explain the circumstances of the crime” would

be “admissible within the framework of [Rule 404(b)] because allowing the jury to understand the

circumstances surrounding the charged crime—completing the story—is a proper, non-propensity

purpose under Rule 404(b).”       United States v. Green, 617 F.3d 233, 247 (3d Cir. 2010).

Additionally, “intrinsic evidence” is admissible outside of the 404(b) analysis where it “directly

proves the charged offense” or where it reflects “uncharged acts performed contemporaneously



                                                 5
         Case 2:17-cr-00563-JD Document 121 Filed 10/17/18 Page 6 of 16



with the charged crime [that] . . . facilitate[d] the commission of the charged crime.” Id. at 248–

49.

             A.    Analysis

       With that framework in mind, evidence of Smukler’s prior campaign finance violations is

properly admissible at trial. In a case such as this, predicated on deception, misuse of campaign

funds, and repeated violations of the disclosure rules, evidence of knowing violations of rules

governing such funds is highly probative of a defendant’s awareness of the rules and his criminal

intent. In United States v. Fumo, 655 F.3d 288 (3d Cir. 2011) the jury convicted a state Senator

of defrauding the Senate by spending public funds for personal benefit, in violation of the state’s

Ethics Act. The Third Circuit held that “the content and enforcement of the Ethics Act was clearly

relevant to the Government’s claim that there were rules that [defendant] Fumo broke repeatedly,

that those rules were clear enough for him to understand, and to show that he was deceiving the

Senate when he misrepresented or omitted aspects of his actions and expenditures to avoid the

perception that he had violated those rules.” See also Genty v. Resolution Trust Corp., 937 F.2d

899, 908-09 (3d Cir. 1991) (“When . . . liability is premised on violations of the federal mail fraud

statute, 18 U.S.C. § 1341, the defendants must have knowledge of the illicit objectives of the

fraudulent scheme and willfully intend that those larger objectives be achieved.”); United States

v. Copple, 24 F.3d 535, 545 (3d Cir. 1994) (“Proving specific intent in mail fraud cases is difficult,

and, as a result, a liberal policy has developed to allow the government to introduce evidence that

even peripherally bears on the question of intent.”).

       As with the Senate funds in Fumo, Smukler’s understanding of restrictions on political

contributions and disclosure requirements goes directly to his intent to violate the Election Act.

Evidence regarding the 2007 mayoral campaign shows intimate knowledge regarding campaign



                                                  6
          Case 2:17-cr-00563-JD Document 121 Filed 10/17/18 Page 7 of 16



finance and financial disclosure laws, where Smukler’s compliance with those rules (or lack

thereof) threatened and ultimately ended his very participation as a consultant to one of the very

same candidates in the Superseding Indictment, albeit for a different office.

                    1. Evidence of Smukler’s prior violations of contribution limits and
                       reporting requirements is admissible to show knowledge, intent, common
                       scheme and plan, motive, and preparation.

        That the Brady mayoral campaign used Smukler’s political consulting companies to hide

expenditures and then failed to report those payments as contributions on the requisite campaign

finance reports should be admitted at trial because this evidence is relevant to several critical issues

other than the defendant’s character, and it is not substantially outweighed by any danger of unfair

prejudice. The fact that Smukler previously engaged in tactics similar to that alleged in the

Superseding Indictment—namely, using his companies as a conduit to disguise improper

payments—and was publicly exposed and fired for it only a few years before charged conduct, is

highly probative of his knowledge, intent, plan, preparation, and motive with respect to the conduct

charged. The probative nature of this evidence is particularly forceful given the government’s

burden at trial of proving beyond a reasonable doubt that Smukler committed a knowing and

willful violation of the law, as well as the fact that Smukler’s intent, motive, and knowledge are

issues likely to be heavily contested at trial.

        This is a textbook example of evidence that is admissible under Rule 404(b)(2) to prove

the defendant’s willfulness, knowledge and intent. Under Rule 404(b), evidence of extrinsic

wrongful acts is admissible if these requirements are met: “(1) the evidence must have a proper

purpose; (2) it must be relevant; (3) its probative value must outweigh its potential for unfair

prejudice; and (4) the court must charge the jury to consider the evidence only for the limited




                                                   7
             Case 2:17-cr-00563-JD Document 121 Filed 10/17/18 Page 8 of 16



purposes for which it is admitted.” United States v. Givan, 320 F.3d 452, 460 (3d Cir. 2003), citing

Huddleston v. United States, 485 U.S. 681 (1988). 4

         To convict Smukler of the violations of 52 U.S.C. §§ 30104, 30116, 30122 charged in the

Superseding Indictment, the jury must find beyond a reasonable doubt that he acted “knowingly”

and “willfully,” that is, that “the act was done voluntarily and intentionally, not because of mistake

or accident,” and that “the act was committed voluntarily and purposely, with the specific intent

to do something the law forbids; that is to say, with bad purpose either to disobey or disregard the

law.” See 52 U.S.C. § 30109(d)(1)(A)(i). That Smukler previously has been caught violating

campaign finance laws by making illegal contributions (in the form of coordinated expenditures)

is compelling evidence that he was well aware of the legal prohibitions at issue and nevertheless

acted to circumvent campaign contribution limits to gain an advantage in the 2012 congressional

primary election. See, e.g., Langbord v. United States Dep’t of Treasury, 832 F.3d 170, 193–94

(3d Cir. 2016) (affirming admission of other-acts evidence under Rule 404(b) because “the fact

that [the defendant charged with theft of gold coins] had previously forfeited gold coins to the

Government is relevant to his knowledge that holding gold coins may be unlawful under certain

circumstances”). 5

         This evidence is also relevant to demonstrate Smukler’s understanding of the campaign

reporting requirements and the legal requirement to provide accurate information in those reports,

especially given that Smukler is charged with “knowingly” and “willfully” conspiring to make,



         4
            The Court of Appeals requires that the district court’s “reasoning [with respect to the admissibility of
404(b) evidence] should be detailed and on the record.” United States v. Davis, 726 F.3d 434, 442 (3d Cir. 2013).
Where such a record is presented, review is for abuse of discretion, and the trial court’s “ruling will rarely be
disturbed.” United States v. Gatto, 995 F.2d 449, 457 (3d Cir. 1993) (citations omitted).
5
         That these violations concerned the Philadelphia Election Code and/or Pennsylvania law rather than the
Federal Election Campaign Act is immaterial to this analysis because the general provisions of each are
overwhelmingly similar, such that the evidence of Smukler’s violations of the city code and state law regarding federal
campaign funds certainly put him on notice of election regulations generally.

                                                          8
         Case 2:17-cr-00563-JD Document 121 Filed 10/17/18 Page 9 of 16



and with making, false statements in FEC reports. See, e.g., United States v. Minor, 498 F. App’x

278, 280 (4th Cir. 2012) (per curiam) (deeming evidence of the defendant’s prior convictions

admissible under Rule 404(b) to show knowledge of relevant laws)

       Moreover, a reasonable jury could conclude that Smukler was simply following a modus

operandi, in once again using VoterLink and Black and Blue in 2012 as vehicles for repeated

violations and evasion of the campaign financing rules. See, e.g., United States v. Dahlstrom, 180

F.3d 677, 684–85 (5th Cir. 1999) (concluding that evidence of another, nearly identical scheme

was properly admitted as proof of the defendant's knowledge of the relevant law and absence of

good-faith mistake); United States v. Frankhauser, 80 F.3d 641, 649 (1st Cir. 1996) (upholding

district court decision that other-acts evidence was admissible as “probative of defendant's

knowledge of the law” and explaining that “the conduct charged in 1987 was very similar to that

charged in 1994, with certain differences that could be explained to the jury”). The same can be

said with respect to 2014, where Smukler utilized Black and Blue and another of his companies to

deceive the Federal Election Commission.       Although it was the Brady mayoral campaign that

admitted to these violations after Smukler’s departure, his role in the misconduct is clear: Smukler

was a key figure during the 2007 campaign, and his companies were used deceptively to hide the

illegal source and use of campaign funds.

       The essential limitation on such evidence is that it cannot simply show propensity, that is,

that the defendant committed a crime before and therefore must have done so again. Therefore,

the proponent of evidence of prior acts “must clearly articulate how that evidence fits into a chain

of logical inferences, no link of which may be the inference that the defendant has the propensity

to commit the crime charged.” United States v. Morley, 199 F.3d 129, 133 (3d Cir. 1999); United

States v. Himelwright, 42 F.3d 777, 782 (3d Cir. 1994).



                                                 9
         Case 2:17-cr-00563-JD Document 121 Filed 10/17/18 Page 10 of 16



       Thus, Rule 404(b) was designed to set forth “a general rule of admissibility, subject to a

single exception – evidence of other wrongful acts was admissible so long as it was not introduced

solely to prove criminal propensity. Thus, the proponent no longer had to pigeonhole his evidence

into one of the established common-law exceptions, on pain of exclusion. If he could identify any

non-propensity purpose for introducing the evidence, it was admissible.” United States v. Green,

617 F.3d 233, 244 (3d Cir. 2010) (emphasis in original). See also United States v. Repak, 852 F.3d

230, 241 (3d Cir. 2017) (“In sum, Rule 404(b) is a rule of exclusion, meaning that it excludes

evidence unless the proponent can demonstrate its admissibility, but it is also ‘inclusive’ in that it

does not limit the non-propensity purposes for which evidence can be admitted.”).

       The Third Circuit has spoken favorably of Rule 404(b) evidence on many occasions. One

panel stated:

       We favor the admission of such evidence, “if relevant for any other purpose than to show
       a mere propensity or disposition on the part of the defendant to commit the crime.” United
       States v. Long, 574 F.2d 761, 766 (3d Cir.), cert. denied, 439 U.S. 985 [] (1978); see also
       United States v. Simmons, 679 F.2d 1042, 1050 (3d Cir.1982), cert. denied, 462 U.S. 1134
       [] (1983) . . . . “In weighing the probative value of evidence against the dangers . . . in Rule
       403, the general rule is that the balance should be struck in favor of admission.” United
       States v. Dennis, 625 F.2d 782, 797 (8th Cir.1980).

United States v. Johnson, 199 F.3d 123, 128 (3d Cir. 1999). See also United States v. DeMuro,

677 F.3d 550, 563 (3d Cir. 2012) (Rule 404(b) “is inclusive, not exclusive, and emphasizes

admissibility.”) (quoting United States v. Sampson, 980 F.2d 883, 886 (1992)); United States v.

Daraio, 445 F.3d 253, 263 (3d Cir. 2006) (confirming that admission of 404(b) evidence is

favored); cf. United States v. Caldwell, 760 F.3d 267, 276 (3d Cir. 2014) (this “does not suggest

that prior offense evidence is presumptively admissible.”). The Supreme Court confirmed the

Third Circuit’s view, stating: “Congress was not so nearly concerned with the potential prejudicial

effect of Rule 404(b) evidence as it was with ensuring that restriction would not be placed on the

admission of such evidence.” Huddleston v. United States, 485 U.S. 681, 688-89 (1988).
                                                 10
         Case 2:17-cr-00563-JD Document 121 Filed 10/17/18 Page 11 of 16



       Here, with regard to the evidence from the 2007 mayoral campaign, the government does

not rely on any propensity link, that is, any assertion that Smukler committed an offense before

and therefore must have done so again. Rather, the evidence is offered to show willfulness,

knowledge, and intent, and the chain of reasoning is free of any reference to propensity: Smukler

had been exposed to and operated professionally with demonstrable knowledge of campaign

finance rules – particularly the requirements of financial disclosure – when he was accused of and

dismissed for misconduct during the 2007 race. Therefore, he was aware of campaign finance

rules at the time of the charged offenses several years later.

       Further, even assuming the evidence could hypothetically be used to suggest propensity,

an argument the government need not and would not make, that is true of virtually any evidence

properly offered under Rule 404(b) to prove a non-propensity point. Any concern for that, as

addressed below, is simply a proper jury instruction directing the jury to ignore any propensity

inference.

       The Third Circuit’s en banc decision in Langbord v. United States Dep’t of Treasury, 832

F.3d 170 (3d Cir. 2016), cert. denied, 2017 WL 1366730 (U.S. Apr. 17, 2017), approved the

admission of 404(b) evidence for virtually an identical purpose to that offered here. In that matter,

the government asserted its ownership of ten extraordinarily valuable gold coins stolen from the

U.S. Mint in Philadelphia in the 1930s. The coins were purportedly found in a family safe deposit

box in 2003 by Joan Langbord, the daughter of Israel Switt, a dealer who acquired the coins almost

70 years earlier. In asserting a superior right to the coins, the government charged that Switt

participated in the theft of the coins, and violated governmental decrees, including the Gold

Reserve Act of 1934, that were enacted to counter the 1933 banking crisis by barring the

distribution of gold. To prove that Switt obtained and then kept the coins knowing that the



                                                 11
          Case 2:17-cr-00563-JD Document 121 Filed 10/17/18 Page 12 of 16



possession was unlawful, the government introduced evidence that on a separate occasion Switt

was compelled to forfeit ninety-eight different gold coins that he possessed in contravention of the

law. The Court of Appeals affirmed the admission of this evidence under Rule 404(b), stating,

“the fact that Switt had previously forfeited gold coins to the Government is relevant to his

knowledge that holding gold coins may be unlawful under certain circumstances.” Id. at 193-94.

         Likewise here, evidence that Smukler previously ran afoul of campaign finance and

financial disclosure laws at issue in this case is highly probative of his knowledge of the laws, and

is therefore admissible under Rule 404(b). This permissible inference does not rely on propensity.

Again, this is a well-settled application of 404(b) evidence to prove knowledge of wrongdoing,

without any reliance on the proposition that because he did something before he must have done

it again. 6


6
  There are a large number of other Third Circuit decisions approving the use of 404(b) evidence of prior bad acts in
order to establish knowledge with respect to the charged wrongdoing. E.g., United States v. Repak, 852 F.3d 230,
245 (3d Cir. 2017) (proof that the executive director of a municipal redevelopment authority (JRA) accepted
uncharged gratuities from contractors seeking public work was admissible to prove his knowledge that the charged
gratuities were not “unilateral token gifts” but rather “knowingly and intentionally accepted . . . with an
understanding that those items were to influence the award of JRA contracts to those contractors”); United States v.
Willis, 844 F.3d 155, 169-70 (3d Cir. 2016) (a legislative official was charged with receiving money from
contractors to facilitate the award of renovation contracts to those contractors, and asserted in defense that he did not
know the payments were bribes as opposed to loans; evidence that when he held a different government position he
received money from one of the contractors in exchange for lifting a lien on that person’s bank account was
admissible to show “that he knew that these payments were not loans, that they were not gifts, and that he intended
to accept cash in exchange for handing out more government contract work”); United States v. Bailey, 840 F.3d 99,
127-28 (3d Cir. 2016) (in prosecution for weapon possession, evidence of prior firearm conviction was admissible to
prove the defendant’s knowledge that drug dealing in the area where he participated in drug trafficking was a violent
enterprise in which drug dealers were frequently armed); United States v. Kolodesh, 787 F.3d 224, 236 (3d Cir.
2015) (no plain error in admission of evidence of uncharged fraudulent conduct: where the defense asserted that the
defendant operated a legitimate home health care business, “the relevance of the government’s evidence is clear:
Kolodesh knew what fraudulent practices looked like—indeed, he taught them to Pugman and Ganetsky—and if
Kolodesh was as intimately involved in Home Care Hospice as Pugman testified, he certainly would have known of
the fraudulent conduct”); United States v. Kellogg, 510 F.3d 188, 201 (3d Cir. 2007) (in a prosecution for
fraudulently billing for environmental test services that were not performed, allowing the admission of 404(b)
evidence of other false representations made to a state agency in order to prove the defendant’s knowledge in
making false statements); United States v. Saada, 212 F.3d 210, 223-24 (3d Cir. 2000) (evidence of prior fraud
admissible to prove knowledge of charged fraudulent scheme); United States v. Jemal, 26 F.3d 1267, 1276 (3d Cir.
1994) (evidence that defendant participated in prior scheme to defraud creditors is “highly relevant” to show
knowledge and intent and admissible under Rule 404(b) in prosecution for similar scheme); United States v.
Console, 13 F.3d 641, 658-59 (3d Cir. 1993) (evidence that lawyers who conspired with a doctor to submit
fraudulent medical bills to insurances companies also engaged in a similar scheme with other doctors “tended to

                                                           12
          Case 2:17-cr-00563-JD Document 121 Filed 10/17/18 Page 13 of 16



         The evidence regarding the 2008-2009 matter is therefore admissible to prove Smukler’s

guilt, and not mere propensity, upon the present charges.

                  2.       The Evidence is Not Unduly Prejudicial.

                  None of the evidence offered here is unduly prejudicial.

                  Rule 403 provides that “[t]he court may exclude relevant evidence if its probative

value is substantially outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” This rule

          “creates a presumption of admissibility.” United States v. Claxton, 766 F.3d 280, 302 (3d
         Cir. 2014). “Evidence cannot be excluded under Rule 403 merely because its unfairly
         prejudicial effect is greater than its probative value. Rather, evidence can be kept out only
         if its unfairly prejudicial effect ‘substantially outweigh[s]’ its probative value.” United
         States v. Cross, 308 F.3d 308, 323 (3d Cir. 2002) (alteration in original) (quoting Fed. R.
         Evid. 403).


United States v. Repak, 852 F.3d 230, 246 (3d Cir. 2017). Moreover, “prejudice” does not mean

simply that the evidence is harmful to the defendant’s case.

         Rule 403 does not offer protection against evidence that is merely prejudicial, in the sense
         of being detrimental to a party’s case. Rather, the rule only protects against evidence that
         is unfairly prejudicial. Evidence is unfairly prejudicial only if it has “an undue tendency to
         suggest decision on an improper basis, commonly, though not necessarily, an emotional
         one.” Advisory Committee’s Note, F.R.Evid. 403.

Carter v. Hewitt, 617 F.2d 961, 972 (3d Cir. 1980) (emphasis in original). “[T]he prejudice against

which [Rule 403] guards is unfair prejudice – prejudice of the sort which clouds impartial scrutiny

and reasoned evaluation of the facts, which inhibits neutral application of principles of law to the

facts as found.’” United States v. Starnes, 583 F.3d 196, 215 (3d Cir. 2009) (quoting Goodman v.



support the finding that [the lawyers] knew [the] bills [related to the charged claims] were fraudulent and that they
intentionally submitted them to insurance companies as part of a broader plan to defraud insurance companies
through fraudulent personal injury claims.”).


                                                          13
             Case 2:17-cr-00563-JD Document 121 Filed 10/17/18 Page 14 of 16



Pa. Tpk. Comm’n, 293 F.3d 655, 670 (3d Cir. 2002) (emphasis in original)). “Virtually all evidence

is prejudicial or it is not material.” Carter, 617 F.2d at 972 n.14 (quoting Dollar v. Long

Manufacturing Co., 561 F.2d 613, 618 (5th Cir. 1977)).

         The relevant evidence proffered here is not unduly prejudicial. Proof that Smukler was

previously investigated and fired for similar conduct with which he is accused, or was challenged

regarding his compliance with campaign finance rules, does not invite an emotional reaction.

Rather, to the extent any prejudicial impact exists (beyond the strength the evidence adds to the

government’s case), it may readily be ameliorated with a proper jury instruction. 7 The Third

Circuit has often concluded that an appropriate jury instruction eliminates the chance of unfair

prejudice, and that juries are presumed to follow such instructions. See, e.g., United States v. Lee,

612 F.3d 170, 191 (3d Cir. 2010); United States v. Givan, 320 F.3d 452, 462 (3d Cir. 2003). Here,

the government will propose use of Third Circuit Model Jury Instructions Criminal § 4.29,

regarding 404(b) evidence, which was approved by the Third Circuit in. Lee, 612 F.3d at 191-92

& 191 n.25. 8

         Because Smukler’s prior violations of contribution limits and reporting requirements are

proffered for a non-propensity purpose, are relevant, and have a probative value that is not


         7
             The Third Circuit has allowed the admission under Rule 404(b) even of information that appeared far
more prejudicial than anything involved in the current case. For example, in United States v. Green, 617 F.3d 233
(3d Cir. 2010), the defendant was charged with attempted possession of a kilogram of cocaine with intent to
distribute. The Court held that a district court did not abuse its discretion in admitting evidence regarding the
defendant’s efforts to acquire dynamite in order to kill an undercover officer involved in an earlier case, because the
evidence helped explain the conversations between the defendant and a cooperator, and to explain the cooperator’s
motives in assisting law enforcement. The Court added: “We note that we have rejected Rule 403 challenges to the
admission of evidence that was just as prejudicial as the evidence at issue here. See, e.g., [United States v. Scarfo,
850 F.2d 1015, 1020 (3d Cir. 1988)] (evidence of uncharged murders); United States v. Sriyuth, 98 F.3d 739, 748
(3d Cir.1996) (evidence of uncharged rape).” Green, 617 F.3d at 252. See also Bronshtein v. Horn, 404 F.3d 700,
730-31 (3d Cir. 2005) (under a state rule akin to Fed. R. Evid. 404(b), the trial court permissibly allowed evidence of
participation in another murder to prove the identity of the killer in the charged murder).

         8
            In United States v. Davis, 726 F.3d 434, 445 (3d Cir. 2013), the Court suggested that the limiting
instruction should be given at the time the evidence is admitted, not just in the final jury charge.

                                                         14
           Case 2:17-cr-00563-JD Document 121 Filed 10/17/18 Page 15 of 16



substantially outweighed by its potential for causing unfair prejudice, this evidence should be

admitted pursuant to Rule 404(b).

   III.      Conclusion

          For the foregoing reasons, the Court should admit the above-described evidence at trial.


                                       Respectfully submitted,

          WILLIAM M. McSWAIN                                  ANNALOU TIROL
          United States Attorney for the                      Acting Chief
          Eastern District of Pennsylvania                    Public Integrity Section

          s/                                                  s/
          Eric L. Gibson                                      Richard Pilger
          Assistant United States Attorney                    Director, Election Crimes Branch
                                                              Rebecca Moses
                                                              Trial Attorney
                                                              Public Integrity Section
                                                              Criminal Division
                                                              U.S. Department of Justice




                                                 15
        Case 2:17-cr-00563-JD Document 121 Filed 10/17/18 Page 16 of 16



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing motion has been served by

Electronic Court Filing upon Brian McMonagle, Esq., counsel for defendant Kenneth Smukler.



                                                    /s/ Eric L. Gibson
                                                    ERIC L. GIBSON
                                                    Assistant United States Attorney




                                               16
